ORDER

PER CURIAM.
AND NOW, this 9th day of February, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Whether the Superior Court erred in finding a gross abuse of discretion where the trial court fairly balanced all aspects required of the Juvenile Act in determining that [Petitioner] should not be tried as an adult for acts which occurred when he was but *54814 years old, and where he had no further contacts with the criminal justice system in the intervening six years?
(2) Whether, under principles of equity, taking into account [Petitioner’s] transformation into a productive member of society, the lapse of seven years between the delinquent act and the certification hearing, and the serious negative consequences of a possible adult conviction, the trial court correctly refused to certify [Petitioner’s] case to adult criminal court?